EXHIBIT 10.21
 
PROMISSORY NOTE EXTENSION AGREEMENT
 
$50,000.00
April 24, 2013

                                                                                                                       
For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to C. Stephen Cochennet, or its registered assigns or successors
in interest (the “Holder”) the Principal Amount and Interest (both as defined
below) in the manner and upon the terms and conditions as set forth in that Term
Note (“Note”) in the sum of Fifty Thousand Dollars ($50,000), dated January 24,
2013, which Note becomes due and payable on or about April 24, 2013.

By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including June 23, 2013. All terms
and conditions of the Note shall remain the same other than the Maturity Date.

IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.
 
“Maker”
Guardian 8 Holdings
a Nevada corporation

 
By: /s/ Kathleen
Hanrahan                                                                
                                                                                               
Kathleen Hanrahan, Chief Financial Officer
 
“Holder”

 
/s/ C. Stephen
Cochennet                                                                
C. Stephen Cochennet

